Name: Commission Regulation (EEC) No 691/82 of 25 March 1982 amending Regulation (EEC) No 1215/81 laying down detailed rules for the implementation of Regulation (EEC) No 2511/80 on measures to encourage the use of flax fibres for the 1980/81 and 1981/82 marketing years
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 3 . 82 Official Journal of the European Communities No L 80/ 11 COMMISSION REGULATION (EEC) No 691/82 of 25 March 1982 amending Regulation (EEC) No 1215/81 laying down detailed rules for the implementation of Regulation (EEC) No 2511/80 on measures to encourage the use of flax fibres for the 1980/81 and 1981/82 marketing years HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph shall be added to Article 1 ( 1 ) of Regulation (EEC) No 1215/81 : 'However, this time limit shall not prevent subse ­ quent agreement to an extension of the limit where the party to a contract, before the fixed expiry date, makes the appropriate application to the Commission and proves that, due to excep ­ tional circumstances beyond his control, he is unable to meet the deadline originally stipulated.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2511 /80 of 30 September 1980 on measures to en ­ courage use of flax fibres for the 1980 /81 and 1981 /82 marketing years ('), and in particular Article 1 (4) thereof, Whereas Article 1 (1 ) of Commission Regulation (EEC) No 1215/81 of 6 May 1981 (2) provides that the programme of measures to encourage the use of flax fibres is to be carried out during a maximum period of 12 months as from the date on which contracts in this connection are concluded ; whereas it may in excep ­ tional cases prove difficult to comply with the time limit for reasons beye »4-the control of a contracting party ; whereas, therefore, provision should be made for an extension of the time limit if certain conditions are met ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 March 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 256, 1 . 10 . 1980, p . 61 . 0 OJ No L 123, 7. 5. 1981 , p . 20 .